Title: To James Madison from William Willis, 23 November 1807
From: Willis, William
To: Madison, James




Respected Sir,
Washington Novr 23d 1807

To unravil so deep, and complicated Vilany, as that, which has been practis’d, to rob me of my property, and ruin my character; would be a task as tiresome as it would I presume be useless.  Some of the characters, among this combination are already known to you, Sir, and I trust they stand in so infamous a light, that accusations from them are the only commendations they are capable of.  I shall therefore pass them over, and unfold to you, the Conduct of some of these, who have, by their Characters and disposions not being known, stood in a more respectable point of view.  Among them I am sorry to rank Murray & Mumford, whose agent according to the oath of Peter Sterling was the person who appeard to have got the false papers made at Barcelona.
The object of these men was to ruin my house, and to get me away from Barcelona, in order to prevent my recovering a large sum of money, which I had advanced them and also to recover of me a large sum: which they actually attempted, and caus’d a writ to be issued against me, for twenty five thousand dollars; and in order to make the demand appear just Willm. B Bowen my former Book keeper was induced to compose the following letter, which was sworn to as a regular correspondence and filed with Bowens Deposition BBMr Benjn. B Mumford
Dear Sir,
Providence 24th. August 1803
The other day when you was here I communiated to you the business, relative to Wm. Willis, making some overcharges against those that did business with him, particularly the fraud practis’d against you and Messrs. Murray & Mumford, which statement I extracted from his private book.  The overcharges made and ballanced by your private account are also annex’dTaking a retrospective view of scenes that transpired in Barcelona and the condition I was placed in with that scoundrel  my mind is filled with Concern and grief; I have been in some measure, under the necessity of acquiescing in his wishes, in his practices of defrauding his American correspondents.  Had I not frequently made him sensible of my reluctance in acting in concert with him, it is impossible to say, how much farther his depredations on his unsuspecting friends would have extended.  You must remember that my exposing Willis to you in this way, is of material importance, and lays me exposed to the greatest censure for having concealed the circumstances so long.  I find it is now high time to reveal particularly as his conversation of and treatment to me have turned out different from what I should have thought policy would have dictated.  I require delicacy on your part & beseech you to be indulgent to the weakness of human nature of which I have in this case been an unfortunate instance by coniving at his vileness & wickedness  Believe me Dear Sir Your Most obdt. Servt.Wm. B Bowen





A true Coppy of Wm. B 
Bowens letter to Benja. 
B Mumford Attt. Jno. Tucker Cler.
But notwithstanding this letter being sworn to by Bowen and a long string of Interogatories, in one of which he swore I had wrongfully demanded of the Spanish Government several hundred thousand dollars, and notwithstanding the Oath of Benjn. B Mumford, and all Evidence that Murray & Mumford could produce, besides placing before the rule of Court the depositions of the Noted Thos. Lewis and Wm. Baker which is Manifest by the following proragraf in Murrays letter to the rule of Court which I have already shewn you Viz"We have also alledged that the account filed in Court by Willis is false & fabricated: this to be sure, may be considered as going very far, but to believe him capable of such an act, were any thing further necessary than the testimony already adduce’d, we have only to peruse the testimonies of Thos. Lewis and William Baker, which accompany this.  For a further elucidation of this point I must beg the Referrees to go over the evidence of Wm. B Bowen respecting it & the very material light it will throw on the whole affair  With Sentiments of respect I am Gentn. Your Obedt. Servt.John B Murrayfor Self & John P Mumford


To Joseph Foster, Stephen Codman & Joseph Hall Esqr.
A true Coppy of a letter filed in the action of Murray & c
V Willis
Attt. Jno. Tucker Cler.[
   letter from Wm. B. Bowens to Benjamin B. Mumford left out of transcription

]I say that notwithstanding all the wickedness & art made use of in this action: yet so completely were all  refuted that the rule of Court instead of allowing them the twenty five thousand dollars, for which they sued, only allowed them Nine hundred & fifteen dollars & 89 Cents. And gave me a Certificate, an authenticated Coppy of which is here inclosd, Stating that on a full investigation they had no cause to doubt my honor and integrity.  This Certificate I request the favor of you Sir to cause to be filed with this letter among the papers filed in your office by my accusers.  No men have been more active against me than Murray & Mumford but their malice has ended in shame, and could I know the specific accusations made by the rest of my Enemies I have no doubt of refuting them in as clear a manner as I have these brought by Murray & Mumford & their tools & agents.  It is cruel, after spending so much of my time and money in the service of my Country & Countrymen, even to entertain a doubt of the favorable impressions of the Executive of my Country towards me, and it is still more painfull to entertain the idea that the Enemies of my Country & Countrymen have been active in striving to make these impressions, But I now flatter myself that all unfavorable impressions, if any have existed, are removed, and that my enemies and accusers are now exposed in a true point of view.  I am Sir With Respectfull Esteem Your Hble Serv
Wm. Willis






